Considering all of the evidence in the light most favorable to plaintiff and giving him the benefit of every inference which reasonably may be drawn therefrom, it may not be said that the assault by defendant’s employee was committed within the scope of employment or in furtherance of defendant’s business, either as a benefit or an intended benefit thereto (Oneta v. Tocci Co., 271 App. Div. 681, affd. 297 N. Y. 629). Judgment unanimously reversed, with costs to the appellant, the motion made by the defendant, at the close of the entire case, to dismiss the complaint for failure of proof granted, and judgment is directed to be entered in favor of defendant dismissing the complaint herein, with costs. Concur — Peek, P. J., Breitel, Cox, Frank and Bastow, JJ.